SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1059
CA 15-01484
PRESENT: CARNI, J.P., DEJOSEPH, NEMOYER, TROUTMAN, AND SCUDDER, JJ.


ONEWEST BANK, FSB, PLAINTIFF-APPELLANT,

                      V                             MEMORANDUM AND ORDER

STEVEN D. SPENCER, ET AL., DEFENDANTS,
AND DONNA S. SPENCER, DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


HARRIS BEACH PLLC, PITTSFORD (JOHN A. MANCUSO OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

REID A. HOLTER, VICTOR, FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Ontario County
(Frederick G. Reed, A.J.), entered July 13, 2015. The order, insofar
as appealed from, denied in part the motion of plaintiff to settle the
record on appeal.

     It is hereby ORDERED that the order insofar as appealed from is
unanimously reversed on the law without costs and the motion is
granted in its entirety.

     Same memorandum as in OneWest Bank, FSB v Spencer ([appeal No. 1]
___ AD3d ___ [Dec. 23, 2016]).




Entered:    December 23, 2016                   Frances E. Cafarell
                                                Clerk of the Court